Case 9:18-cv-81418-RLR Document 24 Entered on FLSD Docket 02/15/2019 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

  RM BROADCASTING, LLC,                               Case No. 9:18-cv-81418-RLR

         Plaintiff/Counter-Defendant,

  v.

  UNITED STATES DEPARTMENT
  OF JUSTICE,

        Defendant/Counter-Plaintiff.
  __________________________________/

                         RM BROADCASTING, LLC’S ANSWER
                     TO COUNTERCLAIM FOR INJUNCTIVE RELIEF

         Plaintiff/Counter-Defendant, RM Broadcasting, LLC (“RM Broadcasting”), through

  undersigned counsel, hereby files its Answer to the Counterclaim for Injunctive Relief filed by

  Defendant/Counter-Plaintiff, the United States Department of Justice (the “Department”), and

  alleges:

         1.     RM Broadcasting admits that the Counterclaim attempts to bring a statutory

  injunction action pursuant to the Foreign Agents Registration Act of 1938; however, RM

  Broadcasting denies that the Department is entitled to any relief. The remaining allegations of

  paragraph 1 are denied.

         2.     Without knowledge, therefore denied.

         3.     It is admitted that RM Broadcasting and Rossiya Segodnya entered into a

  contractual relationship. The remaining allegations of paragraph 3 are denied.

         4.     Denied. RM Broadcasting specifically denies all allegations that are inconsistent

  with the plain language of the governing written agreement between RM Broadcasting and Rossiya

  Segodnya.
Case 9:18-cv-81418-RLR Document 24 Entered on FLSD Docket 02/15/2019 Page 2 of 5



         5.      Admitted.

         6.      Admitted.

         7.      Admitted.

         8.      It is admitted that the United States Department of Justice is an agency of the United

  States Government. RM Broadcasting is without knowledge as to the remaining allegations of

  paragraph 8; accordingly, those allegations are denied.

         9.      Admitted.

         10.     It is admitted that RM Broadcasting and Rossiya Segodnya entered into a written

  agreement. The remaining allegations of paragraph 10 are denied.

         11.     Without knowledge, therefore denied. RM Broadcasting specifically denies any

  allegations that are inconsistent with the FARA statute.

         12.     Without knowledge, therefore denied. RM Broadcasting specifically denies any

  allegations that are inconsistent with the FARA statute.

         13.     Without knowledge, therefore denied. RM Broadcasting specifically denies any

  allegations that are inconsistent with the FARA statute.

         14.     Without knowledge, therefore denied. RM Broadcasting specifically denies any

  allegations that are inconsistent with the FARA statute.

         15.     Without knowledge, therefore denied. RM Broadcasting specifically denies any

  allegations that are inconsistent with the FARA statute.

         16.     RM Broadcasting is without knowledge as to the allegations of the first sentence of

  paragraph 16. Accordingly, those allegations are denied. RM Broadcasting also specifically

  denies the allegations of the second sentence of paragraph 16.

         17.     Without knowledge, therefore denied.



                                                   2
Case 9:18-cv-81418-RLR Document 24 Entered on FLSD Docket 02/15/2019 Page 3 of 5



         18.    Without knowledge, therefore denied.

         19.    Without knowledge, therefore denied.

         20.    Without knowledge, therefore denied.

         21.    Denied.

         22.    Without knowledge, therefore denied.

         23.    Admitted.

         24.    It is admitted that RM Broadcasting has no right or ability to alter any content prior

  to broadcast. The remaining allegations of paragraph 24 are denied. RM Broadcasting also

  specifically denies any allegations that are inconsistent with the plain language of the Services

  Agreement.

         25.    RM Broadcasting also specifically denies any allegations that are inconsistent with

  the plain language of the Services Agreement.

         26.    Denied.

         27.    Denied. RM Broadcasting also specifically denies any allegations that are

  inconsistent with the plain language of the Services Agreement.

         28.    Denied. RM Broadcasting also specifically denies any allegations that are

  inconsistent with the plain language of the Services Agreement.

         29.    Denied. RM Broadcasting also specifically denies any allegations that are

  inconsistent with the plain language of the Services Agreement.

         30.    Denied.

         31.    Denied.

         32.    Denied.

         33.    Denied.



                                                  3
Case 9:18-cv-81418-RLR Document 24 Entered on FLSD Docket 02/15/2019 Page 4 of 5



         34.     Denied.

         35.     RM Broadcasting denies any allegations that are inconsistent with the plain

  language of the correspondence referenced in paragraph 35.

         36.     Admitted.

         37.     Admitted.

                                             COUNT I
                                (Injunction Under 22 U.S.C. § 618(f))

         RM Broadcasting realleges and reincorporates its responses to paragraphs 1 through 37 of

  the Counterclaim for Injunctive Relief as if fully set forth herein.

         38.     This paragraph does not require a response.

         39.     It is admitted that the Department has made such allegations; however, it is

  specifically denied that the Department is entitled to any relief.

         40.     Denied.

         41.     Denied.

                                         FISHER BROYLES LLP
                                         Attorneys for Plaintiff/Counter-Defendant,
                                         RM Broadcasting, LLC
                                         2390 Tamiami Trail North, Suite 100
                                         Naples, FL 34103
                                         Telephone: (202) 570-0248
                                         Facsimile: (239) 236-1260

                                         By:     /s/ Nicole Hughes Waid
                                                 NICOLE HUGHES WAID
                                                 Fla. Bar. No. 121720
                                                 nicole.waid@fisherbroyles.com


                                         By:      /s/ Brian E. Dickerson
                                                  BRIAN E. DICKERSON
                                                   Fla. Bar. No. 106615
                                                  brian.dickerson@fisherbroyles.com



                                                    4
Case 9:18-cv-81418-RLR Document 24 Entered on FLSD Docket 02/15/2019 Page 5 of 5




                                    CERTIFICATE OF SERVICE

  I HEREBY CERTIFY that a true and correct copy of the foregoing was served by electronic filing

  with the Clerk of the Court using CM/ECF on February 15, 2019 on all counsel or parties of record

  on the Service List below.



                                         SERVICE LIST
  Nicholas Hunter
  Trial Attorney
  U.S. Department of Justice
  National Security Division
  Counterintelligence and Export Control Section
  950 Pennsylvania Ave., N.W.
  Washington, D.C. 20530


  Matthew J. Feeley
  Assistant U.S. Attorney
  U.S. Attorney's Office
  Southern District of Florida
  99 N.E. 4th Street, Third Floor
  Miami, FL 33132




                                                 5
